Carpenter, J.
Although in form this record presents several questions, yet in substance there is but one; and that is, what interest has the petitioner, if any, in the real estate in controversy? Or, to state it in another form, is there a resulting trust ? and, if so, to what extent ?
That the petitioner paid a portion of the purchase money, as purchaser, before the deed was given, is not denied. The law raises a trust therefore in her favor to some extent, unless such trust is defeated by the parol agreement between the parties. The whole doctrine of resulting trusts rests upon a presumed agreement between the parties. When the actual agreement between the parties is identical with the agreement which the law will imply from the circumstances, as in this case, there can be no conflict, and no danger that the real intentions of the parties will be defeated by operation of law. Such an agreement, therefore, will not defeat a resulting trust. Booth’s Appeal from Probate, 35 Conn., 165.
*284The extent of her interest remains as the principal question in the case.
It appears from the record that the parties advanced $785 for the purchase of a building lot. Pursuant to an understanding between them, the lot was conveyed to the respondent, and he gave his note for the balance of the purchase money, $265, and secured it by a mortgage of the premises. They subsequently paid the mortgage, and erected a dwelling house upon the lot. It is found substantially that each party paid one-half of the entire cost of the lot and one-half of the amount paid towards the dwelling house, leaving a mortgage on the premises of $4,000. The Superior Court passed a decree vesting the title to one undivided half of the property in the petitioner, and the respondent filed a motion in error.
The title to the premises, equitable as well as-legal, vested when the deed was delivered to the respondent. For the purpose of ascertaining the state of the title therefore we must look at the transactions between the parties before and at that time. Subsequent transactions have no bearing upon the question of title, except as they tend to show the intention of the parties when the title vested. In respect to the amount paid before the delivery of the deed, we think it is found with sufficient clearness and certainty that the petitionér paid one-half of it, which gives her a title to that extent. Whether she is entitled to one-half the property or not depends upon the view we take of the mortgage debt of $265. If that is to he regarded solely as the debt of the respondent, and the petitioner as not then responsible for any part of it, either to the respondent or the grantors, then she has no title in respect to that -portion of the purchase money. But if it is to be regarded as her debt in part, she being either jointly liable, as between themselves, with the respondent, or liable to the respondent for one-half the amount, then her title to one-half of the property is complete.
Upon that point the finding is not quite as explicit as we could wish, and that has occasioned the only doubt we have had in the case. But on the whole we think enough is found to justify the inference that the parties at the time regarded *285the balance of the purchase money as a debt for which they were jointly liable as between themselves. ' We think that is the fair import of the finding. If so, the effect of it, so far as this question of title is concerned, is the same as it would have been if she had paid her part of the balance in money. The original agreement between the parties was that “ they should each pay for, and own when paid for, one undivided half of said lot.” The deed was given to the respondent upon the agreement and understanding between them that her rights in the property should not be in any way prejudiced thereby; and the mortgage was paid with funds furnished by the parties equally. To this may be added the fact that each paid, so far as it was paid, one-half the expense of erecting the building. Thus it clearly appears that the respondent himself regarded the petitioner as the owner of one-half of the property ; and we may well imply an understanding from the facts stated that each was to pay one-half the mortgage.
The doctrine that a tenant is estopped from denying the title of his landlord has no application to the case. The agreement under which the petitioner occupied a part of the premises contains no acknowledgment that the respondent was the sole owner of the premises, but is entirely consistent with her claim that she is a joint owner with him.
There is no error in the judgment of the court below.
In this opinion the other judges concurred.